Case: 21-60220     Document: 00516493488         Page: 1     Date Filed: 10/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     October 3, 2022
                                  No. 21-60220
                                                                      Lyle W. Cayce
                                Summary Calendar
                                                                           Clerk


   Wilmer Omar Santa Maria Ochoa,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A 094 825 842


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Wilmer Omar Santa Maria Ochoa, a native and citizen of Honduras,
   petitions for review of the Board of Immigration Appeals’s (BIA) decision
   dismissing his appeal from a decision of the Immigration Judge (IJ) denying
   him Temporary Protected Status (TPS), withholding of removal, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60220      Document: 00516493488           Page: 2    Date Filed: 10/03/2022




                                     No. 21-60220


   cancellation of removal. According to Santa Maria Ochoa, the IJ applied an
   incorrect, heightened standard of proof for his eligibility for TPS and failed
   to credit the affidavits of his non-testifying witnesses while relying on those
   of the Government despite Santa Maria Ochoa’s lack of review of the
   documents or cross-examination of the witnesses. Further, Santa Maria
   Ochoa contends that the IJ applied the incorrect legal standard for nexus for
   purposes of withholding of removal, failed to consider the possible evolution
   of motivations of his persecutors, failed to address “the cumulative severity
   of harm to a child” from the theft and assault he experienced, and failed to
   elicit expansion of the particular social group that Santa Maria Ochoa
   explicitly defined to the IJ. As for his application for cancellation of removal,
   Santa Maria Ochoa argues that the IJ erred by speculating about potential
   improvements in Santa Maria Ochoa’s daughter’s health for purposes of
   cancellation of removal and failed to consider the hardship to the child if she
   were relocated to Honduras, although Santa Maria Ochoa unequivocally
   stated to the IJ that the child would remain in the United States. Because
   Santa Maria Ochoa failed to raise these challenges in his appeal to the BIA,
   we lack jurisdiction to consider these arguments. See 8 U.S.C. § 1252(d)(1);
   Omari v. Holder, 562 F.3d 314, 319 (5th Cir. 2009).
          Additionally, Santa Maria Ochoa avers that this matter should be
   remanded in light of the 2021 attorney general decision in Matter of L-E-A-,
   28 I. &N. Dec. 304, 305 (U.S. Att’y Gen. 2021), which issued after the BIA’s
   decision in this matter. Santa Maria Ochoa failed to present this new defect
   to the BIA in a motion to reconsider and so has failed to exhaust this issue as
   well and has deprived this court of jurisdiction to consider the challenge. See
   Martinez-Guevara v. Garland, 27 F.4th 353, 360 (5th Cir. 2022).
          Because Santa Maria Ochoa has failed to exhaust in the agency the
   arguments he seeks to raise here, this matter is DISMISSED for lack of
   jurisdiction.



                                          2